Case 2:19-cv-09934-PD Document 22 Filed 01/07/21 Page 1 of 1 Page ID #:279



 1                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   JUAN BECERRA, JR.,                      Case No. CV 19-9934-PD
12                     Petitioner,
                                             JUDGMENT
13         v.
14   J. ENGLEMAN, Acting Warden,
15                     Respondent.
16
17        Pursuant to the Memorandum Opinion and Order filed concurrently
18   herewith, IT IS ADJUDGED that the Petition is denied and this action is
19   dismissed with prejudice.
20
21   DATED: January 07, 2021
22
23
24                                    PATRICIA DONAHUE
                                      UNITED STATES MAGISTRATE JUDGE
25
26
27
28
